PER CURIAM.
The appellant challenges a conviction obtained upon a jury trial where the appellant represented himself after declining the appointment of counsel. Although the trial court referred several times to the necessary inquiry in connection with the choice of self-representation as delineated in Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975), the record does not reflect the thorough inquiry required under Faretta and Florida Rule of Criminal Procedure 3.111(d)(2), particularly with regard to the disadvantages and dangers of self-representation. The appellant’s conviction is therefore reversed, and the case is remanded.
ALLEN, KAHN, and DAVIS, JJ., concur.